  Case 12-48951         Doc 70     Filed 10/03/18 Entered 10/03/18 07:27:52              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-48951
         CAROL T HAYSLETT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/13/2012, and was converted to chapter 13 on 12/13/2012.

         2) The plan was confirmed on 04/04/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/21/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/02/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,330.43.

         10) Amount of unsecured claims discharged without payment: $375,427.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-48951       Doc 70     Filed 10/03/18 Entered 10/03/18 07:27:52                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $84,324.62
       Less amount refunded to debtor                         $271.73

NET RECEIPTS:                                                                                $84,052.89


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,500.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $3,744.54
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $7,244.54

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
500 FAST CASH                 Unsecured         100.00           NA              NA            0.00        0.00
ACALN/GLELSI                  Unsecured    127,039.00            NA              NA            0.00        0.00
AMERICASH LOANS LLC           Unsecured      2,500.00       2,241.31        2,241.31          44.83        0.00
AT T MIDWEST                  Unsecured         282.00           NA              NA            0.00        0.00
BANK OF AMERICA NA            Unsecured         758.37           NA              NA            0.00        0.00
CAPITAL ONE BANK              Unsecured         248.00           NA              NA            0.00        0.00
CK MARKETING                  Unsecured         450.00           NA              NA            0.00        0.00
COLUMBIA HOUSE                Unsecured          50.00           NA              NA            0.00        0.00
COUNTRYPLACE MORTGAGE LTD     Secured       35,000.00            NA        47,000.00     47,000.00    7,347.19
CREDIT SOLUTIONS CORP         Unsecured         457.00        457.31          457.31           9.15        0.00
DEUTSCHE BK BLT ACADEMIC LN   Unsecured            NA            NA              NA            0.00        0.00
DIRECTV LLC                   Unsecured            NA          59.36           59.36           1.19        0.00
DJR GROUP                     Unsecured         300.00           NA              NA            0.00        0.00
ECAPITALNOW                   Unsecured         510.00           NA              NA            0.00        0.00
ECMC                          Unsecured            NA    131,983.83       131,983.83      3,001.94         0.00
EVEREST CASH ADVANCE          Unsecured         400.00           NA              NA            0.00        0.00
EZ PAYDAY LOAN                Unsecured         485.00           NA              NA            0.00        0.00
GALLERY CASH NOW              Unsecured         300.00           NA              NA            0.00        0.00
GLHEC & AFF                   Unsecured     10,249.00     19,000.68        19,000.68        432.16         0.00
GLHEC & AFF                   Unsecured      9,637.00       8,810.48        8,810.48        200.39         0.00
GREATROCK FINANCE             Unsecured         300.00           NA              NA            0.00        0.00
GREENHILL FINANCIAL           Unsecured     12,000.00            NA              NA            0.00        0.00
HUSKHAWK GROUP                Unsecured         300.00           NA              NA            0.00        0.00
INTEGRITY ADVANCE LLC         Unsecured         650.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE      Priority             NA       4,512.00        4,512.00      4,512.00         0.00
KAHUNA PAYMENT SOLUTIONS      Unsecured      1,448.00       1,447.95        1,447.95          28.96        0.00
KAHUNA PAYMENT SOLUTIONS      Secured              NA       1,447.95        1,447.95           0.00        0.00
MAGNUM FUNDING INC            Unsecured         600.00           NA              NA            0.00        0.00
MCSI INC                      Unsecured         118.00         75.00           75.00           1.50        0.00
MIDLAND FUNDING LLC           Unsecured      1,237.00       1,140.56        1,140.56          22.81        0.00
MTE FINANCIAL SERVICES        Unsecured         300.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-48951        Doc 70       Filed 10/03/18 Entered 10/03/18 07:27:52                    Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim       Principal       Int.
Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
PLATINUM FINANCE CO              Unsecured         100.00             NA           NA            0.00        0.00
QUINCY UNIV                      Unsecured      2,412.00              NA           NA            0.00        0.00
REGIONAL ACCEPTANCE CORP         Secured       11,668.00       18,749.28     10,942.11     10,942.11      723.95
REGIONAL ACCEPTANCE CORP         Unsecured      6,655.00              NA        619.11          18.66        0.00
RENT A CENTER CORP               Unsecured      5,456.00              NA           NA            0.00        0.00
RENT A CENTER CORP               Unsecured         881.00             NA           NA            0.00        0.00
RENT A CENTER CORP               Secured        1,500.00              NA      1,500.00      1,500.00       53.71
RENT A CENTER CORP               Secured           300.00             NA        300.00        300.00         5.22
SALLIE MAE                       Unsecured      5,526.00              NA           NA            0.00        0.00
SALLIE MAE                       Unsecured      3,245.00              NA           NA            0.00        0.00
SALLIE MAE                       Unsecured      2,790.00              NA           NA            0.00        0.00
SEASIDE PAYDAY LOAN              Unsecured         650.00             NA           NA            0.00        0.00
SHORELINE ONLINE/CWB             Unsecured         300.00             NA           NA            0.00        0.00
SIGMA SOLUTIONS                  Unsecured         289.00             NA           NA            0.00        0.00
STRAYER UNIVIERSITY              Unsecured           0.00             NA           NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      1,088.00         1,157.72     1,157.72          23.15        0.00
US DEPT OF ED SALLIE MAE         Unsecured      6,489.00       28,113.59     28,113.59        639.43         0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      9,331.00              NA           NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      3,796.00              NA           NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured      3,796.00              NA           NA            0.00        0.00
ZIP 19 PAYDAY LOAN               Unsecured      1,100.00              NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal               Interest
                                                             Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                  $47,000.00           $47,000.00             $7,347.19
      Mortgage Arrearage                                     $0.00                $0.00                 $0.00
      Debt Secured by Vehicle                           $10,942.11           $10,942.11               $723.95
      All Other Secured                                  $3,247.95            $1,800.00                $58.93
TOTAL SECURED:                                          $61,190.06           $59,742.11             $8,130.07

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                 $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                 $0.00
       All Other Priority                                   $4,512.00          $4,512.00                 $0.00
TOTAL PRIORITY:                                             $4,512.00          $4,512.00                 $0.00

GENERAL UNSECURED PAYMENTS:                            $195,106.90             $4,424.17                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 12-48951         Doc 70      Filed 10/03/18 Entered 10/03/18 07:27:52                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $7,244.54
         Disbursements to Creditors                            $76,808.35

TOTAL DISBURSEMENTS :                                                                      $84,052.89


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
